Citation Nr: 9906567	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-13 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service connected hearing loss of the left ear.

2.  Entitlement to an increased (compensable) evaluation for 
service connected residuals of a fracture to the left foot. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1981 to 
February 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.


REMAND

Initially, the Board finds that the veteran's claims for 
increased (compensable) rating evaluations for his service 
connected left ear hearing loss and residuals of a fracture 
to the left foot are well grounded, in that he has presented 
plausible claims.  38 U.S.C.A. § 5107(a) (West 1991); 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Pursuant to 
38 U.S.C.A. § 5107(a) (West 1991), the Board is obligated to 
assist the veteran in the development of his claims.

A review of the veteran's claims folder reveals that the 
veteran was scheduled for a VA audiological examination in 
November 1995, but that he failed to report.  In his 
substantive appeal dated in April 1996, the veteran indicated 
that he has never missed a medical appointment, to include a 
VA audiological examination.  In order to ensure that he has 
every opportunity of establishing his claim, the Board is of 
the opinion that another VA audiological examination should 
be scheduled prior to further adjudication of this issue.

The veteran also contends that his service connected 
residuals of a fracture to the left foot are more disabling 
than reflected by his current evaluation.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) has held in DeLuca v. Brown, 8 Vet.App. 202, 205 
(1995) that it is improper to assign a particular disability 
rating where an examination merely recorded the veteran's 
range of motion at the time without considering his 
functional loss on use or due to flare-ups.  See also 
Schafrath v. Derwinski, 1 Vet.App. 589, 592-93 (1991).  In 
addition, the Court has stated that 38 C.F.R. § 4.45 (1998) 
applies to evaluating injuries of the joints and that an 
examination should consider the degree of additional range-
of-motion loss due to pain, weakened movement, excess 
fatigability and incoordination.  DeLuca, 8 Vet.App. at 207.  
In this regard, the Board is of the opinion that a 
contemporaneous and thorough VA examination, which complies 
with DeLuca is warranted.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990). 

Specifically, the examination report should be examined to 
assess the degree of limitation of motion of his left foot 
due to pain, weakened movement, excess fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  The 
examination report should include specific measurements of 
these factors in degrees.  If no limitation of motion due to 
pain, weakened movement, excess fatigability, or 
incoordination is objectively demonstrated on examination, 
then the examiner should specifically state that fact in the 
examination report.

Accordingly, in accordance with the statutory duty to assist 
the veteran in the development of evidence pertinent to his 
claim and to ensure his right of due process, the case is 
REMANDED for the following actions:

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of any additional VA and 
private medical records pertaining to 
current treatment for left ear hearing 
loss and residuals of a fracture of the 
left foot.  The RO should inform the 
veteran that he has the opportunity to 
submit any additional evidence and 
arguments in support of his claim. .  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The RO should also obtain a copy of 
any current treatment records from the 
Tuskegee, Alabama VA medical center.

3.  The veteran should be apprised of 
38 C.F.R. §  3.655 (1998), which sets 
forth that when the claimant without good 
cause fails to report for examination, 
the claim will be denied.

4.  Following the above development, the 
veteran should be afforded a VA 
examination by a specialist in ear 
disorders in order to determine the 
nature and severity of the veteran's left 
ear hearing loss.  In addition to an 
audiological evaluation, any other 
testing deemed necessary should be 
performed.  The examiner should be 
provided with the veteran's claims folder 
in conjunction with the examination.

5.  The veteran should be scheduled for a 
VA examination by an orthopedist in order 
to determine the nature and severity of 
his service connected left foot 
disability.  The examiner should be 
provided with the veteran's claims folder 
and should review the veteran's medical 
history prior to conducting the 
examination.  All appropriate tests and 
studies should be accomplished at this 
time.  The veteran's left foot should be 
examined for degrees of both active and 
passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion of the left foot.  
Additionally, the examiner should be 
requested to determine whether the left 
foot exhibits weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also evaluate any 
functional loss due to pain or weakness, 
and to document all objective evidence of 
those symptoms, such as visible 
manifestation of pain on movement.  In 
addition, the examiner should provide an 
opinion as to the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use, and document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.

6.  The RO should inform the veteran of 
38 C.F.R. § 3.655 regarding failure to 
report for a scheduled examination and 
ensure that copies of all correspondence 
concerning the scheduling of the 
examinations are associated with the 
claims folder.

7.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate disposition of the 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 3 -


